Citation Nr: 0319443	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
arthrofibrosis of the left knee with favorable ankylosis, 
prior to April 24, 1998.

2.  Entitlement to a rating in excess of 40 percent for 
arthrofibrosis of the left knee with favorable ankylosis, 
subsequent to April 24, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood, prior to April 24, 
1998.

4.  Entitlement to a rating in excess of 30 percent for 
adjustment disorder with depressed mood, from April 24, 1998 
to September 24, 2001.

5.  Entitlement to a rating in excess of 50 percent for 
adjustment disorder with depressed mood, on and subsequent to 
September 25, 2001.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran had active military duty from May 1984 to 
November 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In a May 2000 rating decision the RO assigned a 40 percent 
rating for arthrofibrosis of the left knee with ankylosis, 
and a 30 percent rating for an adjustment disorder, each 
effective from April 24, 1998.  Thereafter, in a December 
2002 rating action a 50 percent evaluation for the veteran's 
psychiatric disorder was granted, effective September 25, 
2001.  Additionally, service connection for right hip and 
right knee disorders was granted in December 2002,  
Accordingly, these latter issues are no longer on appeal.

This case was previously remanded by the Board in October 
1999 and February 2001 for further development and for due 
process reasons. 

REMAND

As noted in the February 2001 Board remand, the veteran 
indicated in a letter received in December 1994 that he 
wanted a hearing before a hearing officer at the RO.  While 
the veteran was afforded a Travel Board in August 1998, he 
was never scheduled for a hearing before the RO nor did he 
withdraw his request for a hearing before an RO hearing 
officer.  In a letter received by the Board in October 2000, 
the veteran reiterated that he still wanted a hearing before 
a hearing officer at the RO.

In his February 1996 substantive appeal the veteran reported 
that he desired a personal hearing before the Board at the 
RO.  A hearing was held at the RO before a Veterans Law Judge 
in August 1998, however, the Judge who conducted that hearing 
is no longer employed by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire if he still wishes to have a 
hearing at the RO before a hearing 
officer, and/or if he wants a hearing 
before another Veterans Law Judge at the 
RO.  

2.  Thereafter, the RO should place the 
veteran's name on the docket for the 
hearing desired, according to the date of 
his request for such a hearing. 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

